12/15/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                   Case Number: PR 20-0005


                                      PR 20-0005                             FILED
                                                                            DEC 1 5 2020
IN RE THE MOTION OF MICHELLE K. OSTRYE                                   Bovven Greenwood
                                                                       Clerk ot Suprerne Court
                                                                       O REHEbRilontana
FOR ADMISSION TO THE BAR OF THE STATE
OF MONTANA



      Michelle K. Ostrye has filed a rnotion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Ostrye has provided the necessary
documentation and has satisfied the requirements prerequisite to admission on motion
under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payrnent of any application fees and
completion of any other processing requirements as set forth by the I3ar Admissions
Administrator, Michelle K. Ostrye may be sworn in to the practice of lay, in the State of
Montana. Arrangernents for swearing in rnay be made by contacting the office ofthe Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this 1 S day of December, 2020.
Justices